UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F £REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR TANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR £ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report…………. Commission file number0-22216 CANADIAN ZINC CORPORATION (Exact name of Registrant as specified in its charter) Not applicable (Translation of Company’s name into English) British Columbia, Canada (Jurisdiction of incorporation or organization) 650 West Georgia Street, Suite 1710, Vancouver, British Columbia, V6B 4N9 (Address of principal executive offices) John Kearney 650 West Georgia Street, Suite 1710, Vancouver, British Columbia, V6B 4N9 Tel: (604) 688-2001 Fax: (604) 688-2043 (Name, Telephone, E-mail and/or facsimile number and Address of Company Contact Person) Securities to be registered pursuant to Section 12(b) of the Act: Not applicable Securities to be registered pursuant to Section 12(g) of the Act: Common Shares without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Not applicable Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report: 130,448,492 Common Shares, without par value, as at December 31, 2010 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No T If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes £ No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 12 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer T Non-accelerated filer £ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP £ International Financial Reporting Standards as issued by the International Accounting Standards Board £ Other T If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 T Item 18£ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T 1 TABLE OF CONTENTS CAUTIONARY NOTE TO U.S. INVESTORS CONCERNING ESTIMATES OF MEASURED, INDICATED OR INFERRED RESOURCES CONVENTION MEASUREMENT CONVERSION INFORMATION GLOSSARY OF NAMES AND TERMS CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS PART I6 ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS6 ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE6 ITEM 3.KEY INFORMATION6 ITEM 4.INFORMATION ON THE COMPANY19 ITEM 5.OPERATION DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES73 ITEM 6. DIRECTORS,SENIOR MANAGEMENT AND EMPLOYEES82
